 Case: 1:18-cv-00864 Document #: 535 Filed: 03/01/19 Page 1 of 4 PageID #:20596




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 IN RE: DEALER MANAGEMENT                             MDL No. 2817
 SYSTEMS ANTITRUST LITIGATION                         Case No. 18-cv-00864

 This Document Relates To:                            Hon. Robert M. Dow, Jr.
                                                      Magistrate Judge Jeffrey T. Gilbert
 THE DEALERSHIP CLASS ACTION



  DEALERSHIP CLASS PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
  INADEQUATELY LOGGED DOCUMENTS FROM DEFENDANTS’ PRIVILEGE
LOGS AND TO COMPEL DISCOVERY REGARDING DRAFTING OF AGREEMENTS

       Dealership Class Plaintiffs (“Dealership Plaintiffs” ) respectfully move this Court for entry

of an order compelling: (1) production of certain documents reflected on Defendant CDK Global,

LLC’s (“CDK” ) and Defendant The Reynolds and Reynolds Company’s (“Reynolds” )

(collectively “Defendants” ) privilege logs; and (2) discovery on Defendants’ discussions with

counsel related to the drafting of the Data Exchange Agreement, the 3PA Agreement, and the

Reynolds Interface Agreement.

       Pursuant to Local Rule 37.2, Dealership Plaintiffs certify that they have met and conferred

with counsel for Defendants via telephonic conferences as well as via written communications in

a good faith attempt to resolve the disputes presented by this motion.
 Case: 1:18-cv-00864 Document #: 535 Filed: 03/01/19 Page 2 of 4 PageID #:20597




DATED: March 1, 2019          Respectfully submitted,

                              /s/ Peggy J. Wedgworth
                              Peggy J. Wedgworth (pro hac vice)
                              Elizabeth McKenna (pro hac vice)
                              MILBERG TADLERPHILLIPS GROSSMAN LLP
                              One Pennsylvania Plaza, 19th Floor
                              New York, NY 10119
                              Tel: (212) 594-5300
                              Fax: (212) 868-1229
                              pwedgworth@milberg.com
                              emckenna@milberg.com

                              Interim L ead C ou nselforthe D ealershipC lass

                              Leonard A. Bellavia (pro hac vice)
                              Steven Blatt
                              BELLAVIA BLATT, PC
                              200 Old Country Road, Suite 400
                              Mineola, New York 11501
                              Tel: (516) 873-3000
                              Fax: (516) 873-9032
                              lbellavia@dealerlaw.com
                              sblatt@dealerlaw.com

                              D ealershipC lass P laintiffs’S teeringC ommittee

                              Daniel C. Hedlund (pro hac vice)
                              Michelle J. Looby (pro hac vice)
                              Daniel E. Gustafson
                              David A. Goodwin
                              Daniel J. Nordin
                              GUSTAFSON GLUEK PLLC
                              Canadian Pacific Plaza
                              120 South Sixth Street, Suite 2600
                              Minneapolis, MN 55402
                              Tel: (612) 333-8844
                              Fax: (612) 339-6622
                              dhedlund@gustafsongluek.com
                              mlooby@gustafsongluek.com
                              dgustafson@gustafsongluek.com
                              dgoodwin@gustafsongluek.com
                              dnordin@gustafsongluek.com

                              D ealershipC lass P laintiffs’S teeringC ommittee
Case: 1:18-cv-00864 Document #: 535 Filed: 03/01/19 Page 3 of 4 PageID #:20598




                             James E. Barz
                             Frank Richter
                             ROBBINS GELLER RUDMAN & DOWD LLP
                             200 South Wacker Drive, 31st Floor
                             Chicago, IL 60606
                             Tel: (312) 674-4674
                             Fax: (312) 674-4676
                             jbarz@rgrdlaw.com
                             frichter@rgrdlaw.com

                             David W. Mitchell (pro hac vice)
                             Alexandra S. Bernay
                             Carmen A. Medici
                             ROBBINS GELLER RUDMAN & DOWD LLP
                             655 West Broadway, Suite 1900
                             San Diego, CA 92101
                             Tel: (619) 231-1058
                             Fax: (619) 231-7 423
                             davidm@rgrdlaw.com
                             xanb@rgrdlaw.com
                             cmedici@rgrdlaw.com

                             D ealershipC lass P laintiffs’S teeringC ommittee

                             Robert A. Clifford
                             Shannon M. McNulty
                             CLIFFORD LAW OFFICES, P.C .
                             120 N. LaSalle Street, 31 Floor
                             Chicago, Illinois 60602
                             Tel: (312) 899-9090
                             Fax: (312) 251-1160
                             RAC@cliffordlaw.com
                             SNM@cliffordlaw.com

                             M D L L iaison C ou nsel
 Case: 1:18-cv-00864 Document #: 535 Filed: 03/01/19 Page 4 of 4 PageID #:20599




                                CERTIFICATE OF SERVICE

        I, Peggy J. Wedgworth, an attorney, hereby certify that on March 1, 2019, I caused a true
and correct copy of the foregoing DEALERSHIP CLASS PLAINTIFFS’ MOTION TO
COMPEL PRODUCTION OF INADEQUATELY LOGGED DOCUMENTS FROM
DEFENDANTS’ PRIVILEGE LOGS AND TO COMPEL DISCOVERY REGARDING
DRAFTING OF AGREEMENTS to be filed and served electronically via the Court’s CM/ECF
system. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                      /s/ Peggy J. Wedgworth
                                      Peggy J. Wedgworth
